DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Douglas P. LaLone on December 13, 2021.

The application has been amended as follows: 

Claim 1, line 9 “of” was deleted and -- to -- was inserted therein.

Claim 21, line 8 after “diameter”, -- , along a 4 degree slope, -- was inserted therein.  









Reasons for Allowance
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a method of manufacturing a load structure for use in an automotive application inside of a vehicle where a load may be applied on to the load structure, the method comprising:  forming a panel having a first side and a second side; trimming the panel, including clearing a fill passage through the panel from the first side to the second side; laminating a material to the first side of the panel; applying an over rim coating on a portion of the second side of the panel via a tool by which a resin is injected through the fill passage of the second side;  trimming the panel to a final footprint of the load structure; and performing final assembly to form the load structure; wherein the fill passage is tapered with a 4 degree slope from the second side to the first side.  None of the prior at teaches a method of manufacturing a load structure panel wherein the fill passage has a 4 degree taper for a resin to be injected into and through to form an over rim coating as currently claimed.  The closest prior art of Oda (US 4783298) as modified by Bledsoe et al. (US 20030143313) discloses a fill passage in a panel with a tapered hole but fails to teach or disclose the recited slope of 4 degrees from a second side to a first side as claimed.  
Claims 19-21 are allowable for the same reasons as claim 1 above since all three recite the same allowable claim limitation of a 4 degree slope on the tapered fill passage from the second side to a first side.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745